Opinion op the Court by
William: Rogers Clay, Commissioner
Reversing.
In tbe year 1804 William Purdy, for tbe consideration of five shillings, conveyed to John McElroy, John Muldraugb and George Ewing, trustees for tbe Presbyterian congregation on the bead of Hardin’s creek, two acres *678of land, now in Lebanon, “for tlie purpose and the use of a Presbyterian meeting bouse, and for no other purpose whatsoever.”
The deed further provided that when “the said Presbyterian meeting house ceases to be continued for the aforesaid purpose, the said trustees, or their successors, do oblige themselves to convey the aforesaid two acres to the said William Purdy, or his heirs, for the same sum they now pay for the land.”
At the time of the conveyance, there was a meeting house on the land and two other meeting houses were subsequently erected. In the year 1854 the church purchased two adjoining lots on another’street, and in the year 1855 the present church building was completed. Nearly all of this building is located on the two adjoining lots.
In the year 1916 R. L. Purdy and others, heirs of William Purdy, the grantor, brought this suit .against the trustees of the church to recover the two acres of land, on the ground that the land had ceased to be used for purposes of a meeting house. On final hearing, the chancellor granted the relief prayed for and the trustees appeal.
It was not contemplated by the parties to the original conveyance 'that the entire two acres of land should be occupied by a meeting house. The trustees had the right to locate the meeting house and to use such portions of the land for that purpose as they desired. So long, therefore, as any portion of the lot is occupied by the meeting house, it cannot be said that the lot has ceased to be used for the purpose of a meeting house. In order for plaintiffs to recover, it was necessary to show that the present meeting house was located entirely on the adjoining lot. The evidence that this is tlie case is by no means satisfactory, and upon a consideration of all the evidence we are inclined to the opinion that a portion of the church building erected in 1858 is located on the land in controversy. Under these circumstances, the land did not cease to be used for the purposes of a meeting house, and it was error to adjudge that the iitle had reverted to plaintiffs as the heirs ©f the original grantor.
Judgment reversed and cause remanded with directions to enter judgment in conformity with this opinion.